Citation Nr: 1538591	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2014.  This case was remanded in September 2014 and has been returned for review by the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the thoracolumbar spine did not manifest during active military service, and the preponderance of the evidence shows that it is not related to any incident of service. 

2.  The Veteran has, at worse, Level II hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

With respect to the claim for a higher initial rating for hearing loss, because the appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the intended purpose of notice was satisfied with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Concerning the claim for service connection for a low back disorder, prior to the initial rating decision in this matter, a March 2010 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Therefore, the duty to notify has been satisfied.  See id.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran failed to respond to a September 2014 letter from the RO requesting necessary information in order to obtain his private treatment records.  Thus, further efforts to obtain his private treatment records are unwarranted.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on his behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination of his spine in May 2012.  The Board finds that this examination is adequate for the purpose of making a decision on the low back disorder claim.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided an explanation for the opinion stated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Also, as directed in the Board's September 2014 remand, an additional VA examination was obtained regarding the Veteran's hearing loss in June 2015.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The report of his VA examination contains the findings needed to properly adjudicate his claim for in terms of assessing the severity of his hearing loss, including insofar as describing the functional effects of his hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a).

Further, the Board finds that there has been substantial compliance with its remand directives to obtain the Veteran's VA treatment records, make appropriate efforts to obtain his private records, and to provide a VA examination, as discussed above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2014).  Accordingly, the Board may proceed with appellate review.  

Finally, the Veteran was afforded a video-conference hearing in September 2014.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.   Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.   See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issues regarding the severity of the Veteran's hearing loss and obtaining the Veteran's VA and private treatment records.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410. 

II. Service Connection for a Low Back Disorder

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for osteoarthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the first element of the Shedden/Holton analysis, evidence of current disability, the Veteran was initially seen at a VA facility in October 2002 for left shoulder complaints.  In reporting his medical history, the Veteran reported that he sustained a "slipped disk" 7 years previously.  VA psychiatric treatment records dated in April 2004 show that the Veteran further explained that in his former employment with a school system, he lifted furniture.  This resulted in problems with his back.  In August 2009, he sought VA treatment for back pain.  Again, he referred to his history of a bulging disk, 10 years previously.  The examiner reviewed an April 2005 chest X-ray which noted degenerative changes of the thoracic spine with mild scoliosis.  A November 2009 showed similar results with noted osteophytes.  A VA examiner in May 2012 diagnosed degenerative disc disease (DDD) of the thoracolumbar spine.   

In regard to the second element of Shedden/Holton, in-service incurrence, the Veteran testified at his video-conference hearing that he was a supply sergeant in service.  He explained that part of his duties included moving and lifting large teletype computers onto trucks.  He stated that this caused the onset of his back problems.  His service treatment records show that he sought treatment for intermittent low back pain of three-weeks duration in September 1984.  At that time, he stated that it was a possible lifting injury, but he was not sure.  The examiner's assessment was mechanical low back pain.  The remainder of the service treatment records are negative for any complaints or findings related to the low back.

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden/Holton analysis.  The question then becomes whether his current low back disorder is attributable to his in-service injury and/or mechanical low back pain.  

Here, the most probative evidence is against the claim for service connection for a low back disorder.  The Veteran has indicated that he has had continuing low back symptoms since his low back injury during service in September 1984.  He was not diagnosed as having a chronic low back disorder, such as arthritis, during service.  Rather, he was treated for a single incident of mechanical low back pain.  Thereafter, he remained in service for more than one more year, i.e., until December 1985; however, he did not again seek treatment for any low back symptoms or complaints.  Further, some of his statements in the post-service treatment records suggest the onset of a low back disorder after service in relation to a work injury in the 1990s.  For example, in April 2004 he explained that in his former employment with a school system he lifted furniture and that this resulted in problems with his back.  In August 2009, he gave a history of "bulging disks" for approximately 10 years.  The Board remanded the case in September 2014 in an effort to obtain additional, post-service private treatment records for clarification of this matter.  Unfortunately, the Veteran did not respond to the RO's September 2014 letter requesting him to furnish release forms authorizing VA to request these records on his behalf.  While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the credible and probative evidence of record in the form of contemporaneous treatment records weighs against a finding either of chronicity during active service or a continuity of symptoms following active service.  See 38 C.F.R. § 3.303(b).  Consequently, service connection for the Veteran's low back disorder cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. §  3.303(b) for chronic disabilities.  

Service connection may still be established if all the evidence of record shows that the Veteran's thoracolumbar spine disability is related to active service.  See 38 C.F.R. §§ 3.303(d).  However, such a relationship must be established by a medical nexus.  See 38 C.F.R. § 3.303(a).  In this case, the preponderance of the competent and probative evidence weighs against a relationship to service.  Specifically, the May 2012 VA physician concluded that it was less likely than not that the Veteran's back disability was incurred in or caused by his in-service back injury.  The examiner explained that the Veteran's records indicated that the onset of his back condition was related a job and injury in the 1990s and that there was no indication of any prior chronic residuals of his back related to the incident in service.   The examiner stated that the onset of his Veteran's current back disorder was related to a work injury after his separation from the military.   

The May 2012 medical opinion constitutes highly probative evidence that the Veteran's thoracolumbar spine pathology is not related to active service, but rather to a post-service back injury.  The opinion was rendered by a medical professional who considered the Veteran's medical history and is supported by an explanation which is consistent with the credible evidence of record.  Again, the Veteran failed to cooperate with the RO's efforts to obtain his actual treatment records related to his post-service back injury, and the VA examiner's opinion was based upon the history he had provided to examiners during the course of his post-service treatment for back problems.

The Board has considered the Veteran's contention that his low back disorder stems at least in part from the in-service injury.  Given the evidence of record and the medical complexity of this issue, the Board accords more weight to the findings of the VA examiner (a trained medical professional) than to the Veteran's statements.  In short, the preponderance of the evidence weighs against a relationship between the Veteran's low back disability and the in-service incident or any other disease, injury, or event during service.  Thus, the third Shedden element is not satisfied.  Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. Higher Rating for Bilateral Hearing Loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hearing loss has not varied significantly during the appeal period. 

In rating service-connected hearing loss, disability ratings are derived from mechanical, meaning nondiscretionary, application of the Rating Schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings for bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning now to the facts of this particular case.  The report of the Veteran's July 2010 VA examination shows that he reported his military and occupational histories as far as noise exposure.  He described his symptoms of difficulty in hearing on the telephone and understanding people.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were 45, 30, 35, and 55 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 40, 40, 45, and 45, respectively.  The average puretone threshold for the right ear was 41 decibels and 45 decibels in the left ear.  The controlled speech discrimination test results were 100 percent in each ear.  The examiner stated that the effect of the Veteran's hearing loss on his usual occupation and daily activities was moderate without hearing aid use and that with hearing aid use, his quality of life would improve.

During a VA examination in October 2012, his puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 15, 25, and 30 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 15, 20, 25, and 25, respectively.  The average puretone threshold for the right ear was 21 decibels and 21 in the left ear.  The controlled speech discrimination test results were 94 percent in the right ear and 98 in the left ear. 

With respect to both the July 2010 and October 2012 audiological results, under Table VI of the regulation a Level I is warranted for each ear, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

At his video-conference hearing in September 2014, the Veteran reported his medical and military histories.  He reported that his hearing had worsened, noting that the VA had provided him with a special telephone that amplified sound.  He added that his family members were unable to clearly understand him.  They would remind him that the television was too loud.  He felt that he would need hearing aids soon.  

As directed by the Board's remand, the Veteran was scheduled for a VA examination in October 2014, but due to inconsistencies in his responses, the examiner was unable to provide accurate information regarding his hearing loss.
Another examination (contract) was conducted in June 2015.  The puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 35, 50, 55, and 60 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 40, 40, 45, and 50, respectively.  The average puretone threshold for the right ear was 50 decibels and 43.75 in the left ear.  The controlled speech discrimination test results were 90 percent in the right ear and 86 in the left ear.  The examiner stated that due to his hearing loss, the Veteran had to ask people to repeat themselves multiple times, he had to speak loudly and his speech sounded mumbled or indistinct, his companions complained that his television was too loud, and he had to put his phone on speaker mode for better understanding.

With respect to the June 2015 audiological results, under Table VI of the regulation a Level II is warranted for each ear, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

So even considering when the Veteran's hearing acuity has been at its worst, he has not met the requirements for a compensable rating for this disability.  He is competent to say he has had difficulty hearing in the environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc.); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  

The Board has also considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id. at *3.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran has described difficulty hearing and communicating in different scenarios, such as speaking and communicating with other people in person and on the telephone and listening to the television.   These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.   See 64 Fed. Reg. 25209 (May 11, 1999).   In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2014), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual.

In considering the regulations, it cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his hearing evaluation show his disability is noncompensably disabling.  The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.   See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.   Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.   

For the reasons and bases discussed, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for service connection for a low back disorder is denied.

The claim for an initial compensable rating for the bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


